El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La finca que motiva'este pleito de reivindicación, mien-tras pertenecía al Banco Industrial, fué vendida por el Co-lector de Rentas Internas de Lares el 29 de enero de 1941 para el pago de las contribuciones correspondientes a los años fiscales 1934-35 al 1938-39. Compareció a la subasta José Collazo y la remató a nombre de Catalina Vélez de Sosa, quien vivía en la casa de Collazo, por la cantidad de $93.78, importe de las contribuciones adeudadas, expidién-dose el certificado de compra el 19 de febrero siguiente. Como el Banco Industrial tenía la finca abandonada, la com-pradora inmediatamente tomó posesión de ella.
Presentado en el Registro el certificado de compra, el Registrador denegó su inscripción porque la finca aparecía gravada con una hipoteca a favor del tenedor de un pagaré y del certificado no constaba que dicho tenedor hubiese sido notificado del procedimiento de apremio. La adquirente con-sintió la decisión del Registrador y de acuerdo con el Co-lector, se publicaron edictos notificando al tenedor del pa-garé. Terminada la publicación, y expirado el plazo que dis-pone la ley a partir del último edicto sin que -el tenedor del *876pagaré pagase la contribución, el Colector espidió a la adqui-rente Catalina Yélez de Sosa nn nuevo certificado fechado el 21 de agosto de 1.941 en el cual se consignó como precio . de la subasta la cantidad de $97.78. El anterior certificado fué devuelto al Colector y anulado por éste, y el nuevo fué oportunamente presentado e inscrito en el Registro de la Propiedad. El 14 de julio de 1942, o sea dentro del término -de un año de expedirse el segundo certificado, • Pedro Juan Alcalá., en representación del Banco Industrial, compareció ante el Colector de Rentas Internas de Lares y acreditando quo la compradora de la finca rehusaba aceptar el precio de la redención, consignó en la Colecturía, de acuerdo con la li-quidación que le preparó el Colector, la cantidad de $115.38 que comprende $97.78 importe de las contribuciones y $17.60 a que ascendieron los intereses de dicha cantidad desde la fecha de la subasta, a razón del 12 por ciento anual hasta la fecha de la redención. El mismo día el Colector notificó por escrito a Catalina Yélez de Sosa, c/o José Collazo, haberse redimido la finca y que la suma de $115.38 se hallaba a la disposición de ella en la Colecturía durante los diez días si-guientes, expirados los cuales sería depositada en el Depar-tamento de Hacienda donde podría ella solicitarla. El cer-tificado de redención fué presentado en el Registro el 14 de septiembre de 1942, extendiéndose la nota de redención el 1ro. de octubre siguiente. Estando el título de la finca ins-crito en el Registro a favor del Banco Industrial de Puerto Rico, éste, - representado por su síndico Sr. Francisco 'Font Manzano, la vendió por el precio de $850, al demandante Salvador Yivó Yilella, por escritura de 14 de septiembre de 1942 ante el notario Pedro Juan Alcalá, la cual fué presentada en el Registro de la Propiedad el día de su otorgamiento y quedó inscrita el 1ro. de octubre siguiente. No obstante haber sido vendida la finca al demandante y haberse inscrito a su favor en la fecha indicada, Catalina Vélez de Sosa, por escritura núm.' 143 de 10 de diciembre de 1942 ante el notario Salva*877dor Vilella, la vendió al demandado, quien era la persona que ella había puesto al frente del inmueble y continuaba en esa fecha en posesión del mismo.
Para recobrar dicha finca presentó Salvador Vivó contra José Medina Ríos este pleito de reivindicación. Contra la sentencia que dictó la corte inferior declarando con lugar la demanda interpuesta por el apelado, interpuso Medina el presente recurso.
Arguye el apelante que erró la corte inferior al 'declarar que la redención fue verificada dentro del año que concede la ley. En apoyo de su tesis alega que el certificado de venta expedido el 19 de febrero de 1941 era válido y que por consiguiente, al redimirse la finca ante el Colector de Rentas Internas de Lares el 14 de julio de 1942, el término de un año' había expirado con exceso. La pretendida validez del certificado de venta de 19 de febrero de 1941-está predicada en la contención del demandante al efecto de que el propio Banco Industrial había sido dueño del pagaré al portador, y que la finca se le había adjudicado en pago del mismo, por lo que era innecesaria la publicación de tal edicto para notificar al supuesto tenedor del pagaré.
De la certificación del Registrador de la Propiedad ( Exhibit “L” — demandado) resulta que en verdad la finca fue adjudicada al Banco en satisfacción del pagaré en cuestión, no habiéndose cancelado en el Registro la hipoteca que lo garantizó por no haberse presentado el pagaré debidamente, inutilizado, conforme exige el art. 82 de la Ley Hipotecaria. Pero en el presente caso Catalina Vélez de Sosa consintió la decisión del Registrador con respecto al primer certificado de venta y aceptándolo como nulo lo devolvió al Colector. Como no podía legalmente expedirse un certificado sin noti-ficar a las personas que tienen derechos sobre el inmueble, se publicaron edictos con ese objeto y el 21 de agosto de 1941 se expidió el nuevo certificado. Desde esa fecha em-pezó a correr el plazo para redimir. Art. 315 del Código *878Político; Moraza v. Registrador, 45 D.P.R. 829, 832; Cantre v. González, 55 D.P.R. 200. Consecuentemente, la redención verificada el 14 de julio de 1942 se llevó a cabo dentro del término de un año que establece la ley.
Arguye el apelante que la redención fué también ineficaz por los siguientes motivos: (a) porque no se hizo previamente la oferta del pago a la compradora Catalina Vólez de Sosa; (h) porque el Colector no era el funcionario ante quien debía hacerse la consignación y (c) porque la cantidad que entregó el Banco Industrial al Colector como precio de la redención era incompleta, toda vez que no incluía ciertas contribuciones sobre la finca que habían sido pagadas por Catalina Yélez de Sosa.
De los autos aparece que el Lie. Pedro Juan Alcalá, acom-pañado del Colector de Rentas Internas Interino de Lares Sr. Carlos D. Espinet, estuvo en la casa de José Collazo con el propósito de ofrecer el precio de redención a Catalina Velez de Sosa y que Collazo, quien como hemos visto había com-prado la finca a nombre de dicha señora, se negó a permitir que se le hiciese la oferta, por lo que se hizo la consignación ante el Colector de Rentas Internas de Lares.
Bajo el art. 349 del Código Político en vigor cuando se inició el procedimiento de apremio, al negarse el comprador de la finca a recibir el precio de la redención, se autorizaba al dueño para verificarla ante el Registrador de la Propie-dad a cuya demarcación correspondiese el municipio donde radicare la finca; pero al enmendarse el art. 349 el 14 de abril de 1941, se autorizó a los colectores de rentas internas donde radicare la finca para recibir el precio de la consig-nación y otorgar el correspondiente certificado de redención. Se alega por la apelante que habiéndose iniciado este pro-cedimiento de apremio bajo la ley anterior al año 1941, de-bió continuarse toda su tramitación de acuerdo con aquella ley y que por consiguiente era el registrador y no el colector de rentas internas ante quien debía consignarse el precio *879de la redención. El art. 349 del Código Político es de ca-rácter procesal, puesto que se refiere al remedio para hacer la consignación y es regla de interpretación bien establecida por la jurisprudencia que los estatutos de carácter procesal tienen efecto retroactivo, a menos que claramente surja que fue la intención del legislador darle efecto prospectivo sola-mente. Mason v. White Star Bus Line, 53 D.P.R. 337 y Royal Bank v. Tribunal Contribuciones, 65 D.P.R. 345. Esa intención legislativa no*apareee del art. 349 del Código Politico, y siendo ello así actuó correctamente el representante del Banco Industrial al ofrecer la redención al Colector de Rentas Internas y este último al expedir el correspondiente certificado de redención.
Por último, el hecho de que el Banco Industrial de-jase de satisfacer cierta cantidad de contribuciones pagada por Catalina Yélez de Sosa(1) no anula el certificado de re-dención, pues el Banco Industrial satisfizo la cantidad que le indicó el Colector de Rentas Internas que debía satisfacer. La circunstancia de que por alguna razón el Colector se hu-biese equivocado al hacer ía computación, (2) no perjudica al Banco. Henry v. Brown, 121 P.2d 594 (Okla. 1942) y Monografía en 118 A.L.R. 578.

Procede la confirmación de la sentencia.


 De los autos aparece que enterado luego el Banco del montante de estas contribuciones ofreció a ella el pago y no fué aceptado.


De 1-os autos aparece que esas contribuciones fueron pagadas en las oficinas del Departamento de Hacienda en San Juan y ese pago no aparecía en los archivos del Colector de Rentas Internas.